EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Kucher on 2/18/21.
The application has been amended as follows: 
In claim 16, at line 12, “wherein R1 is selected from the group consisting of alkyl and aryl” has been amended to -- wherein R’ is selected from the group consisting of alkyl and aryl--.
In claim 35, at line 12, “wherein R1 is selected from the group consisting of alkyl and aryl” has been amended to -- wherein R’ is selected from the group consisting of alkyl and aryl--.
Allowable Subject Matter
Claims 16, 18-29 and 34-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Schmidt et al. (US 2011/0089408) teaches a process of forming an organic electronic device wherein the device is formed by evaporating a metal complex having the same general structure as the claimed complex (¶ 0005) as a dopant to form a layer (Abst.; ¶¶ 0005-0007).  Schmidt, however, fails to teach or suggest that the R group in its complex comprises a phenyl group with a fluorinate aliphatic hydrocarbon, as required by the current claims or that the dopant is evaporated in the claimed manner.
Witzman et al. (US 6,202,591) teaches a process of evaporating a compound to form a layer on a substrate using a linear evaporation source (Abst.) and explains that it is desirable to configure the linear evaporation source in a manner wherein molecules collide with the walls of the source in order to ensure uniform deposition of the source material (10:1-42).  Witzman, however, fails to teach a compound having the claimed formula.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claims 16, 35 or 41.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/Primary Examiner, Art Unit 1712